DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 8-10, filed 16 June 2021, with respect to claims 1, 13 and 17 have been fully considered and are persuasive, particularly in that neither Ishihara, Ohashi nor Miner discloses the limitations, “a time period during which the display panel is controlled to display red/green/blue light is shorter than or equal to a time period during which the backlight module is controlled to emit red/green/blue light”.  The rejection of 15 April 2021 has been withdrawn. 
Allowable Subject Matter
Claims 1, 13 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device, comprising: a backlight module comprising: a substrate; and a plurality of light-emitting diodes (LEDs) disposed on the 
A)    a green LED immediately followed by a blue LED, and
B)    a blue LED immediately followed by a green LED.
Claim 13 recites, inter alia, a driving method, applied to a display device comprising: a backlight module comprising: a substrate; and a plurality of light-emitting diodes (LEDs) disposed on the substrate, wherein the plurality of LEDs comprises red LEDs configured to emit red light, green LEDs configured to emit green light, and blue LEDs configured to emit-blue light; and a display panel configured to display red light 
A)    a green LED immediately followed by a blue LED, and
B)    a blue LED immediately followed by a green LED,
wherein the driving method comprises: controlling the backlight module to emit red light during a first time period, controlling the backlight module to emit green light during a second time period, and controlling the backlight module to emit blue light during a third time period; and controlling the display panel to display red light during a fourth time period, controlling the display panel to display green light during a fifth time period, and controlling the display panel to display blue light during a sixth time period, wherein the fourth time period is shorter than or equal to the first time period, the fifth time period is shorter than or equal to the second time period, and the sixth time period is shorter than or equal to the third time period.
Claim 17 recites, inter alia, an electronic apparatus, comprising a display device comprising: a backlight module comprising: a substrate; and a plurality of light-emitting diodes (LEDs) disposed on the substrate, wherein the plurality of LEDs comprises red LEDs configured to emit red light, green LEDs configured to emit green light, and blue LEDs configured to emit-blue light; and a display panel configured to display red light 
A)    a green LED immediately followed by a blue LED, and
B)    a blue LED immediately followed by a green LED.
None of the prior art of record alone or in combination discloses the claimed invention.
Ishihara (US 2019/0108798) discloses a display device and an electronic apparatus comprising a display device, comprising: a backlight module comprising: a substrate; and a plurality of LEDs disposed on the substrate and configured to emit at least one of red light, green light, and blue light; and a display panel configured to display red light when the plurality of LEDs emits red light, display green light when the 
Ohashi (US 2009/0244440) discloses a display device and electronic apparatus comprising a display device, wherein the plurality of LEDs is arranged in an array comprising rows and columns, and wherein in each of the rows of LEDs and in each of the columns of LEDs, the red LEDs, the green LEDs, and the blue LEDs are arranged in a repeated linearly aligned sequence of LEDs, wherein the linearly aligned sequence comprises a red LED immediately followed by one of:
A) a green LED immediately followed by a blue LED, and 
B) a blue LED immediately followed by a green LED.
However, neither Ishihara nor Ohashi expressly discloses, wherein a time period during which the display panel is controlled to display red light is shorter than or equal to a time period during which the backlight module is controlled to emit red light a time period during which the display panel is controlled to display green light is shorter than or equal to a time period during which the backlight module is controlled to emit green light and a time period during which the display panel is controlled to display blue light is shorter than or equal to a time period during which the backlight module is controlled to emit blue light, wherein the fourth time period is shorter than or equal to the first time period, the fifth time period is shorter than or equal to the second time period, and the sixth time period is shorter than or equal to the third time period, nor would it have been obvious to do so in combination.
Claims 6-7, 9, 11-12, 15-16 and 18-19 are allowed by virtue of dependency from claims 1, 13 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        7/2/2021